DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 05/24/2021.
Claims 1, 11, and 20 are amended.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
101
The 101 rejections for claims 11-19 “computer readable memories” were not addressed. 
101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “registering a first party… initiating… a joint deal… subscribing ... the first party … publishing the initiated joint deal … subscribing… a second party… establishing a data connection … determining a first expiration date … invoking… a transfer… executing the initiated joint deal and.… rescinding the payment….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic principle of sharing the cost of a transaction or a purchase contract with multiple contractors, specifically, a user has a pending transaction with a merchant and invites a second user to join the transaction, the second user pays a portion of payment and is directed to the account the funds will be deposited to, subject to the terms of the contract, the merchant is paid or a refund of the money is made if the transaction is cancelled.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does currently recite additional elements but the elements do not integrate the judicial exception into a practical application. The limitation “determining a first expiration date… in response to determining… invoking a simultaneous transfer, would be an additional element, but in this case, the elements do not integrate the abstract idea into a practical application. The disclosure (¶ 30, 31, 89) describes this limitation as conducting the split transactions at the same time because the expiration dates can vary. Completing transactions in real time is already a part of the abstract idea. 
“Subscribing” a party, in this case and according to the disclosure(¶ 23), “’subscribing a party ” as used herein may refer to one or more actions comprising at least a storing of information which provides that the party , e.g. , the second party , has given a valid payment authorization.” Storing information is an insignificant extra solution activity.  The use of the recited virtual account service does not appear to be necessary as a teller or financial agent can enact the recited steps of registering users, subscribing users, connecting them to an account and transferring information/funds, which currently recite the automation of human activity and functions of a generic computer component. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in multiple parties to a transaction splitting costs as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.   The dependent claims and their similar dependent claims further describe the independent claims. Claims 2, and 3 reciting completing the transaction, claims 4-6 provide descriptions of entities within the independent claims. Claims 7-10 recite insignificant extra solution activity such as receiving and storing information. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
112(a)
Due to Applicant’s amendments, the prior 112 rejection is withdrawn.
103
Due to further understanding and explanations of Applicant’s use of the terms “subscribing”, Kumar discloses subscribing, using the virtual account service, the first party to the joint deal in response to receiving a first subscription message from the first party associated with the joint deal, wherein the first subscription message includes a first payment authorization to transfer a first approved fund from a first party bank account to a virtual account service bank account (column 7, line 32-67, column 8, line 4-67, column 9, line 9-64); 
Claim Interpretation – Disclosure (¶ 23) - The term “subscribing a party ” as used herein may refer to one or more actions comprising at least a storing of information which provides that the party , e.g. , the second party , has given a valid payment authorization. For the purpose of claim interpretation, “subscribing” is storing of information about valid payment.  
Kumar - Processing proceeds to step S260, where user interface mod 360 displays a commitment screen to Mike (on his device 104) and Nancy's agent (on her device 106). …Processing proceeds to step S280, where execution mod 380 conducts execution processing. More specifically, mod 380 performs the following sub-steps: (i) requests execution of payments that are immediately payable under the terms of the payment transaction and are also susceptible to being paid over a computer network; (ii) receives resolution of the execution requests it has made; and (iii) notifies Mike and Nancy's agent of how their immediately payable and immediately executable payment(s) have indeed been resolved (that is, paid, or refused). (column 7, line 63-67, column 9, line 9-18)

subscribing, using the virtual account service, a second party to the joint deal in response to receiving a second subscription message from the second party associated with the joint deal, wherein the second subscription message includes a second payment authorization to transfer a second approved fund from a second party bank account to the virtual account service bank account (column 7, line 32-67, column 8, line 4-67, column 9, line 9-64);  
Kumar - Processing proceeds to step S260, where user interface mod 360 displays a commitment screen to Mike (on his device 104) and Nancy's agent (on her device 106). … Processing proceeds to step S270, where user interface mod 360 of server sub-system 102 (see FIG. 1) receives approval information, indicating Nancy's approval… Processing proceeds to step S275, where commitment mod 375 “commits” (see definition in Background section, above) all payments by sending notification to both Mike and Nancy's agent that Mike and Nancy are committed to make the payments. … Processing proceeds to step S280, where execution mod 380 conducts execution processing. More specifically, mod 380 performs the following sub-steps: (i) requests execution of payments that are immediately payable under the terms of the payment transaction and are also susceptible to being paid over a computer network; (ii) receives resolution of the execution requests it has made; and (iii) notifies Mike and Nancy's agent of how their immediately payable and immediately executable payment(s) have indeed been resolved (that is, paid, or refused). In some embodiments, sub-steps (i), (ii) and (iii) will take place “substantially instantaneously,” meaning within a few seconds, or even a fraction of a second. After sub-step (i) is performed, execution of the payments-under-execution will be in pending status. After sub-step (ii), actual execution has taken place (for example, funds have been successfully transferred)… During step S280, mod 355 maintains the three-way split session involving Mike, Nancy's agent, Nancy's credit card issuer's computer, and Acme's subsystem. This three-way split session allows mod 380 to easily and reliably: (i) effect execution with Nancy's credit card issuer's computer; (ii) notify Mike and/or Nancy's agent of any executed payment(s); and/or (iii) keep all participating parties in sync. In this example, the executed payments are: (i) the payment made by Nancy's credit card (see FIG. 4); and (ii) the payment in Acme credits made by Mike to Acme. (column 7, line 32-67, column 8, line 4-67, column 9, line 9-64).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, claims 11 and 20 are directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “registering a first party… initiating… a joint deal… subscribing ... the first party … publishing the initiated joint deal … subscribing… a second party… establishing a data connection … determining a first expiration date … invoking… a transfer… executing the initiated joint deal and .… rescinding the payment….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic principle of sharing the cost of a transaction or a purchase contract with multiple contractors, specifically, a user has a pending transaction with a merchant and invites a second user to join the transaction, the second user pays a portion of payment and is directed to the account the funds will be deposited to, subject to the terms of the contract, the merchant is paid or a refund of the money is made if the transaction is cancelled.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does currently recite additional elements but the elements do not integrate the judicial exception into a practical application. The limitation “determining a first expiration date… in response to determining… invoking a simultaneous transfer, would be an additional element, but in this case, the elements do not integrate the abstract idea into a practical application. The disclosure (¶ 30, 31, 89)  describes this limitation as conducting the split transactions at the same time because the expiration dates can vary. Completing transactions in real time is already a part of the abstract idea. 
“Subscribing” a party, in this case and according to the disclosure(¶ 23), “’subscribing a party ” as used herein may refer to one or more actions comprising at least a storing of information which provides that the party , e.g. , the second party , has given a valid payment authorization.” Storing information is an insignificant extra solution activity.  The use of the recited virtual account service does not appear to be necessary as a teller or financial agent can enact the recited steps of registering users, subscribing users, connecting them to an account and transferring information/funds, which currently recite the automation of human activity and functions of a generic computer component. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in multiple parties to a transaction splitting costs as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.   The dependent claims and their similar dependent claims further describe the independent claims. Claims 2, and 3 reciting completing the transaction, claims 4-6 provide descriptions of entities within the independent claims. Claims 7-10 recite insignificant extra solution activity such as receiving and storing information. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-10, and 12-19 are also rejected. 
Regarding claims 11-19, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 11, the claim recites “one or more computer readable memories”. Giving the claim its broadest reasonable interpretation, a readable memory as transitory media is a signal. A signal is a carrier wave or other propagation media, according to MPEP 2106 II IV, however, there are four categories of invention: process, machine, article of manufacture or composition of matter, therefore, as a "signal" is not a category of invention nor a subset of one of the categories, it does not represent patent eligible subject matter. See In re Nuijten, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007), Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77. Dependent claims 12-19 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 20 recite “determining a first expiration date of the first payment authorization associated with the first party and a second expiration date of the second payment authorization associated with the second party”. According to the disclosure(¶ 30, 31, 89), “The payment authorization with supplemental action may enable the virtual account service to initiate a transfer of the approved amount of funds, i.e., an approved amount of money, from the second party's bank account to the bank account of the virtual account service as long as the payment authorization with supplemental action is valid. Typically credit card authorizations expire after a couple of weeks. The approved amount of funds may be transferred from the second party's bank account to the bank account of the virtual account service if the virtual account service converts the payment authorization with supplemental action by performing the supplemental action…. According to one embodiment, several payment authorizations given by several subscribed parties, including the first and the second party, are converted simultaneously. This may be advantageous if the payment authorizations expire at different points in time. For example, it may be difficult if the payment authorization given by the second party is valid and three further payment authorizations given by three further subscribed parties are invalid at a point in time when the first threshold is reached… The further payment authorizations might have been valid at a point in time the three further parties subscribed, but the further payment authorizations may expire at a certain point in time. However, the approved amount of funds may have already been transferred from the second party's bank account to the bank account of the virtual account service and will then need to be retransferred, if the virtual account service does not convert the several payment authorizations simultaneously. The need to perform this kind of retransfer may be circumvented by converting the payment authorizations simultaneously.” The disclosure discusses the need for simultaneous execution of transactions because there is variability in payment expiration dates and some payment validity spans are short, hence simultaneous transaction executions, but the disclosure provide for the capability to determine the expiration times are for the different parties nor how the system would determine it. Dependent claims 2-10 and 12-19 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ananda Kumar et al. (9,773,237) (“Kumar”), and further in view of Isaacson (2012/0150728) (“Isaacson”).
Regarding claims 1, 11 and 20, Kumar discloses initiating, using the virtual account service and input data received from the registered first party, a joint deal with a merchant, wherein the initiated joint deal includes at least one first threshold (column 7, line 46-61, column 11, line 5-60, column 12, line 1-42, column 13, line 18-49, column 14, line 20-39, column 15, line 1-10)
Claim Interpretation – Disclosure (¶ 23)The term “ joint deal ” as used herein may refer to a deal that may be executed on behalf of a group of at least two parties , e.g. , the first and the second party . The deal may be a purchase of any good , service , e.g. , a leisure event , a beach volley net or even a company share at the stock market . The term “ purchase ” as used herein may include a reservation of the joint deal. For the purpose of claim interpretation, the “joint deal” is a purchase transaction. 
Kumar- i) a primary user initiates a transaction and adds a set of payers… the primary payer has already specified each person's contribution amount in step (i))… The primary participant (the payer who initiates the payment transaction) can also establish policies that will govern a transaction. For instance, the primary participant could establish the following set of policies: (i) other participants can demand change of payment mode; (ii) Participant A can ask Participant B to pay a certain amount (that is, dynamic changing of payment amount); (iii) allow other participants to add parties; and (iv) allow other participants to vote out parties. Numerous other alternatives are possible here as well… Along with managing the life cycle of the child payment transactions (including fund locking, payment, payment status, and rollback of payment for participating individuals), the transaction manager also maintains the long-life-cycle parent payment transaction, taking appropriate actions according to the status of its child transactions. (column 11, line 13-28, 61-67, column12, line 1-3, column 13, line 18-33)

subscribing, using the virtual account service, the first party to the joint deal in response to receiving a first subscription message from the first party associated with the joint deal, wherein the first subscription message includes a first payment authorization to transfer a first approved fund from a first party bank account to a virtual account service bank account (column 7, line 32-67, column 8, line 4-67, column 9, line 9-64); 
Claim Interpretation – Disclosure(¶ 23) - The term “ subscribing a party ” as used herein may refer to one or more actions comprising at least a storing of information which provides that the party , e.g. , the second party , has given a valid payment authorization. For the purpose of claim interpretation, “subscribing” is storing of information about valid payment.  
Kumar - Processing proceeds to step S260, where user interface mod 360 displays a commitment screen to Mike (on his device 104) and Nancy's agent (on her device 106). …Processing proceeds to step S280, where execution mod 380 conducts execution processing. More specifically, mod 380 performs the following sub-steps: (i) requests execution of payments that are immediately payable under the terms of the payment transaction and are also susceptible to being paid over a computer network; (ii) receives resolution of the execution requests it has made; and (iii) notifies Mike and Nancy's agent of how their immediately payable and immediately executable payment(s) have indeed been resolved (that is, paid, or refused). (column 7, line 63-67, column 9, line 9-18)

publishing the initiated joint deal and the at least one first threshold within the virtual account service (column 11, line 5-60, column 12, line 16-63, column 14, line 30-35); 
Kumar- (ii) a co-browsing /co-editing session is opened that tracks the login status, payment status, and other state indicators of each of the users…There are two options for logging in to the session: (i) the vendor/payee or the primary payer provides details of each payer and corresponding payment mode, allowing each user so authorized to log in;  (column 11, line 13-16, column12, line 25-28)

subscribing, using the virtual account service, a second party to the joint deal in response to receiving a second subscription message from the second party associated with the joint deal, wherein the second subscription message includes a second payment authorization to transfer a second approved fund from a second party bank account to the virtual account service bank account (column 7, line 32-67, column 8, line 4-67, column 9, line 9-64);  
Claim Interpretation – Disclosure(¶ 23) - The term “ subscribing a party ” as used herein may refer to one or more actions comprising at least a storing of information which provides that the party , e.g. , the second party , has given a valid payment authorization. For the purpose of claim interpretation, “subscribing” is storing of information about valid payment.  
Kumar - Processing proceeds to step S260, where user interface mod 360 displays a commitment screen to Mike (on his device 104) and Nancy's agent (on her device 106). … Processing proceeds to step S270, where user interface mod 360 of server sub-system 102 (see FIG. 1) receives approval information, indicating Nancy's approval… Processing proceeds to step S275, where commitment mod 375 “commits” (see definition in Background section, above) all payments by sending notification to both Mike and Nancy's agent that Mike and Nancy are committed to make the payments. … Processing proceeds to step S280, where execution mod 380 conducts execution processing. More specifically, mod 380 performs the following sub-steps: (i) requests execution of payments that are immediately payable under the terms of the payment transaction and are also susceptible to being paid over a computer network; (ii) receives resolution of the execution requests it has made; and (iii) notifies Mike and Nancy's agent of how their immediately payable and immediately executable payment(s) have indeed been resolved (that is, paid, or refused). In some embodiments, sub-steps (i), (ii) and (iii) will take place “substantially instantaneously,” meaning within a few seconds, or even a fraction of a second. After sub-step (i) is performed, execution of the payments-under-execution will be in pending status. After sub-step (ii), actual execution has taken place (for example, funds have been successfully transferred)… During step S280, mod 355 maintains the three-way split session involving Mike, Nancy's agent, Nancy's credit card issuer's computer, and Acme's subsystem. This three-way split session allows mod 380 to easily and reliably: (i) effect execution with Nancy's credit card issuer's computer; (ii) notify Mike and/or Nancy's agent of any executed payment(s); and/or (iii) keep all participating parties in sync. In this example, the executed payments are: (i) the payment made by Nancy's credit card (see FIG. 4); and (ii) the payment in Acme credits made by Mike to Acme. (column 7, line 32-67, column 8, line 4-67, column 9, line 9-64); 
establishing a data connection between the first party bank account and the virtual account service bank account and the second party bank account and the virtual account service bank account(Figure 6, 9; column 7, line 32-69, column 8, line 1-54, column 11, line 13-16, column 9, line 50-65, column12, line 35-62, column 13, line 13-61, column 14, line 35-39, column 15, line 18-51, column 17, line 41-49); 
Kumar-  mod 355 acts as the transaction manager for the three concurrent sessions. Alternatively, there could be a single session to which Acme's sub-system, Mike, Nancy's agent, and Nancy's credit card issuer's computer are all parties…. 355 sets up three (3) communication sessions which will all substantially overlap in time as the parties commit to and execute at least some of their various split payments… (iii) a third session between Nancy's credit card issuer's computer 112 (including any intermediate gateway computers (not separately shown in FIG. 1)) and Acme server sub-system 102…. Each payer is using one of modes 615, which in this embodiment include Internet, phone banking, and mobile money. The transaction manager (not shown) creates a long-life parent payment transaction and also spawns child transactions for each participant payment. The transaction manager is equipped to connect to different payment gateways, Financial institutions: include, but are not limited to, banks, credit unions, credit card issuers,…  Along with managing the life cycle of the child payment transactions (including fund locking, payment, payment status, and rollback of payment for participating individuals), the transaction manager also maintains the long-life-cycle parent payment transaction, (column 7, line 32-69, column 13, line 13-61)

    PNG
    media_image1.png
    518
    605
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    506
    617
    media_image2.png
    Greyscale
Reply to Advisory Action dated May 7, 2021 
determining a first expiration date of the first payment authorization associated with the first party and a second expiration date of the second payment authorization associated with the second party; 
Claim Interpretation – Disclosure(¶ 30, 31, 89) – “The payment authorization with supplemental action may enable the virtual account service to initiate a transfer of the approved amount of funds, i.e., an approved amount of money, from the second party's bank account to the bank account of the virtual account service as long as the payment authorization with supplemental action is valid. Typically credit card authorizations expire after a couple of weeks. The approved amount of funds may be transferred from the second party's bank account to the bank account of the virtual account service if the virtual account service converts the payment authorization with supplemental action by performing the supplemental action…. According to one embodiment, several payment authorizations given by several subscribed parties, including the first and the second party, are converted simultaneously. This may be advantageous if the payment authorizations expire at different points in time. For example, it may be difficult if the payment authorization given by the second party is valid and three further payment authorizations given by three further subscribed parties are invalid at a point in time when the first threshold is reached… The further payment authorizations might have been valid at a point in time the three further parties subscribed, but the further payment authorizations may expire at a certain point in time. However, the approved amount of funds may have already been transferred from the second party's bank account to the bank account of the virtual account service and will then need to be retransferred, if the virtual account service does not convert the several payment authorizations simultaneously. The need to perform this kind of retransfer may be circumvented by converting the payment authorizations simultaneously.” In the only mentions of expiration, the disclosure discusses the need for simultaneous execution of transactions because there is variability if payment expiration dates and some payment validity spans are short, but the disclosure does not determine what those times are for the different parties or how that is determined. For the purpose of claim interpretation, “determining a first expiration date…” is interpreted as different parties have different transaction expiration times.
Kumar-  FIG. 5A shows a user view of co-browsing session 500 a of an embodiment of the present disclosure. This co-browsing session displays time-to-expiry of the main payment transaction session (this is the same as the remaining time of the co-browsing session), as well as transaction participants and their status details, including payment status…  The first action is always initiate session 805, where a primary payer initiates a transaction and the session manager returns the session id of the initialized session. A parent transaction session is thus created here, and the transaction session has some default expiry time associated with it… Co-payers are then added under co-browse action 825, and dependent child transactions are spawned as the co-paying participants log in under the umbrella of the parent payment transaction. These child transaction sessions are constrained to the session expiry of the parent. All the transactions (parent and children) are maintained by transaction manager paradigm 835, where the following actions can occur: (i) a participant can lock an associated individual payment amount or commit an individual payment amount in commit payment action 820; (ii) other participants can add or vote out a participant to the parent transaction in remove co-payer action 830; (iii) a primary payer can increase the expiry time for the parent session upon request in increase session time action 815;   (column 12, line 16-35, column 14, line 19-63)

in response to determining that the first expiration date of the first payment authorization is different from the second expiration date of the second payment authorization, invoking, using the established data connection, a simultaneous transfer of the first approved fund from the first party bank account and the second approved fund from the second party bank account to the virtual account service bank account  (Figure 6, 9; column 7, line 32-69, column 8, line 1-54, column 13, line 1-66, column 14, line 1-50, column 15, line 35-63); 
Kumar- Some embodiments of the present disclosure may have one, or more, of the following features, characteristics, and/or abilities: (i) a transaction is unblocked for every individual payment synchronously and the transaction completes when all payments have been made; (ii) no session or sessions have larger time intervals for expiring than others; … Participating users 720 provide required payment details and have committed payments that will process upon the parent payment being committed. Transaction manger 705 sets up connections with different payment gateways 715 as necessary depending on the mode of payment of each of users 720, and keeps track of the status of each payment …Bob, however, who is paying through a mobile device , does not have the option of locking in an amount, so he makes his payment outright…  Along with managing the life cycle of the child payment transactions (including fund locking, payment, payment status, and rollback of payment for participating individuals), the transaction manager also maintains the long-life-cycle parent payment transaction,…  Alternatively, Mike and Nancy may be given a short period to revoke (for example, five minutes) even after both of them have indicated their approval. Even if such a short revocation window is provided, the payment should still be considered as being executed “substantially simultaneously” to the last necessary approval…  (column 8, line 19-24, column 13, line 8-61, column 14, line 1-10, column 15, line 35-63)

in response to meeting the at least one first threshold, automatically executing the initiated joint deal, wherein the executed joint deal includes, executing a merchant payment associated with the joint deal; and (column 11, line 5-60, column 13, line 1-61, column 14, line 44-50); and 
Kumar- (iv) once each user has locked in his or her contribution, a final commit is done, either automatically by one or more triggers or manually by one of the payers, thereby committing the main payment transaction and successfully completing the split payment…(ii) triggers can be set so that when the transaction amount is collectively reached by contributing parties, the main transaction is automatically committed; (iii) a long parent transaction is established that waits to commit or roll back individual payments of transaction participants…Notice that in this example session, the parent transaction was automatically committed once the transaction amount was reached.  (column 11, line 13-38, column 13, line 14-17)

in response to a cancelation of the initiated joint deal, automatically rescinding the payment authorization from the first party and the second party (column 8, line 13-24, column 12, line 4-12, column 13, line 1-61, column 14, line 48-58).  
Kumar- Some embodiments of the present disclosure facilitate refunds by the vendor (that is, the payment recipient) in cases of incomplete transactions, such as where one of the co-payers failed to pay his or her portion of the transaction prior to session timeout, or where the transaction was withdrawn by one or more of the co-payers. In such cases, these embodiments auto-detect and refund the money of the payers who have already completed their portion of the failed transaction.  (column 12, line 4-12)

Kumar does not disclose registering a first party using a virtual account service.
Isaacson teaches registering a first party using a virtual account service (Abstract; ¶ 214); 
Isaacson –Where the system uses a transaction history to identify a qualifying transaction, when users register for the system to be givers and/or recipients, and provide account information, or in an existing record of their credit/debit cards, the user can provide authorization for a service to login to their accounts and perform the appropriate scan. (¶ 214)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar (column 2, line 54-57), which teaches “receiving from each payer of the plurality of payers, through the communication session(s), a commitment to enter into a first financial transaction” and Isaacson(¶ 108), which teaches “the system can optionally receive from the giver a request to establish a subscription, the request indicating at least one subscription requirement” in order to provide a split transaction between multiple parties with conditions for the transaction fulfillment  (Isaacson; Abstract; ¶ 3).
Regarding claims 2, and 12, Kumar discloses automatically executing the merchant payment associated with the joint deal in response to meeting the at least one first threshold (column 11, line 5-60, column 13, line 1-61, column 14, line 44-50).  
Regarding claims 3, and 13, Kumar discloses P201702965US01Page 32 of 37executing the merchant payment associated with the joint deal in response to meeting the at least one first threshold and receiving, using an interface of the virtual account service, an execution release command (column 11, line 53-62, column 15, line 58-61, column 16, line 36-40).  
Regarding claims 4, and 14, Kumar discloses wherein the at least one first threshold includes a minimum number of parties subscribed to the initiated joint deal (column 11, line 5-60, column 14, line 1-17, 44-50).  
Regarding claims 5, and 15, Kumar discloses wherein the at least one first threshold includes a maximum individual party price for the initiated joint deal (column 11, line 5-60, column 14, line 1-17, column 15, line 1-6).  
Regarding claims 6, and 16, Kumar discloses wherein the initiated joint deal further comprises a second threshold, wherein the at least one first threshold includes a minimum number of parties subscribed to the initiated joint deal and the second threshold includes a maximum individual party price for the initiated joint deal, wherein the initiated joint deal is executed if the at least one first threshold and the second threshold are reached (column 11, line 5-60, column 14, line 1-17, 43-46, column 16, line 36-40, 43-47).  
Regarding claims 7, and 17, Isaacson teaches transferring the approved fund from the second party account to the virtual account service account before executing the initiated joint deal (¶ 173, 180). 
Claim interpretation- For the purpose of claim interpretation it will be understood that either the second party or the virtual account service transfers the funds from the second account to the virtual account service account. 
Regarding claims 8, and 18, Isaacson teaches receiving, using the virtual account service, a further condition from the subscribed second party (¶ 108, 140, 141, 173, 180); and executing the initiated joint deal in response to meeting the at least one first threshold and fulfilling the received further condition from the subscribed second party (¶ 108, 147, 173, 180, 213, 237).  
Regarding claim 10, Isaacson teaches P201702965US01Page 33 of 37storing, using the virtual account service, at least one data corresponding to the initiated joint deal in a first storage device of the first party and a second storage device of the second party (¶ 74, 164, 188, 191, 194, 214, 235-239).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ananda Kumar et al. (9,773,237) (“Kumar”), in view of Isaacson (2012/0150728) (“Isaacson”) and further in view of Trotter (2018/0336554) (“Trotter”).
Regarding claims 9, and 19, Kumar teaches storing, using the virtual account service, at least one data corresponding to the initiated joint deal in a database (column 6, line 4-30). Neither Kumar nor Isaacson teach an encrypted database.  Trotter teaches an encrypted database (¶ 37, 44, 186, 194). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar (column 2, line 54-57), which teaches “receiving from each payer of the plurality of payers, through the communication session(s), a commitment to enter into a first financial transaction”, Isaacson(¶ 108), which teaches “the system can optionally receive from the giver a request to establish a subscription, the request indicating at least one subscription requirement” and Trotter (¶ 194), which teaches “this is used to identify if a record has been tampered. Card/Token Application Encrypted Boolean to identify if the Transaction Database transaction is encrypted” in order to provide protection of personal information  (Trotter; ¶ 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stroeh et al., (US 20170004468) teaches multiple payers of a bill.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685